PER CURIAM.
Appellant petitions for reconsideration of our decision affirming the termination of his parental rights. State ex rel Juv. Dept. v. Rodriguez, 56 Or App 592, 643 P2d 424 (1982). He contends the state did not prove the allegations by clear and convincing evidence as required by Santosky v. Kramer, 455 US 745, 102 S Ct 1388, 71 L Ed 2d 599 (1982). The petition for reconsideration is granted. We have reexamined the record in light of State ex rel Juv. Dept. v. Farrell, 55 Or App 897, 640 P2d 652, rem’d 292 Or 822, modified 58 Or App 258, 648 P2d 401 (1982), and adhere to our prior decision.